Johnston, J.
(dissenting). Thomas E. Watson is. endeavoring to prevent the use of his name as a candidate for Vice President upon what has been designated “The Abilene Ticket,” because, as he states upon oath, it was “placed there to deceive Populist voters, to vote for Democratic electors.” In obedience to his request and withdrawal, the Secretary of State in eer*340tifying the names of candidates to county clerks proposed to omit the name of Watson from that ticket. The extraordinary remedy of mandamus has been employed to compel Watson to be a candidate upon the ticket against his protest, and, notwithstanding his withdrawal, to compel the Secretary of State to certify him as a candidate thereon.
It was argued that the withdrawal of Watson is informal, and further that he is not a candidate who can withdraw within the meaning of our election statute. The withdrawal is not exactly formal, but it appears to be a substantial compliance with the statute. In section 8 it is provided that the request shall be in writing, signed bjr the candidate and acknowledged before a competent officer. Watson’s request was executed in the presence of an ordinary,— a judge of one of the courts of Georgia,— and, at the same time and before the same officer, Watson verified by his oath the facts stated in the withdrawal.
Is Watson a candidate? And under our statute is he entitled to withdraw? The nominees for President and Vice President are recognized and spoken of as candidates in the same statute which authorizes the withdrawal of candidates. In sections 6 and 14 they are specifically named as candidates; and then in section 8 it is provided that “ any person whose name has been presented as a candidate may cause his name to be withdrawn from nomination by his request in writing,” etc. It will be observed that the language is general, authorizing any pefson who has been presented as a candidate to withdraw; and the high rank of the office should not preclude the candidate from availing himself of the right of withdrawal. It is true, we do not vote directly for President and Yice President, but, according to the usage which has *341prevailed for many years, personal selections are made by the electors with almost the same certainty that could be accomplished by a direct vote. It is well known that the preliminary steps to a national election are taken by political parties, and the candidates for President and Vice President are chosen by them. After nominations are made the adherents of the several parties in the several states put forward electors of the same political faith as the candidates, and these electors, if chosen, are in honor bound to vote for such candidates. Although there is no other obligation than that of honor resting upon electors so chosen, it is, as counsel for plaintiff remarked, impressive and noteworthy that, in all our history, no elector has ever violated his honor or betrayed the trust of those who elected him. It would seem to be proper, therefore, to treat them as candidates within the statute ; and the Legislature of Kansas, as we have seen, has so recognized them. It is strange indeed if there is no way for a national candidate to retire from a ticket, if his name should be placed there with a sinister purpose ; and that he should be denied the right of withdrawal where his name is merely used to cast a stigma upon him or to defeat the principles for which he stands. Apart from the question of formality, however, and granting that there is a chance for division of opinion as to whether national nominees for President and Vice President are candidates within the meaning of the statute, I am still firmly of the opinion that the peremptory writ should not be allowed. The right to this remedy depends upon the averments of the-defendant’s answer. As the case was submitted the facts stated in the answer stand confessed ; and, taking them to be true, as we must, the plaintiff is not entitled to the writ. It is admitted that the *342purpose of using Watson’s name at the head of the ticket is to mislead the voters of Kansas and induce them to vote for the electors on that ticket under the belief that they are voting' for electors who will vote for Watson for Vice President. It is admitted that the electors on the ticket in question are the same as those on the Democratic ticket, who have been certified as electors to vote for the Democratic nominees for President and Vice President. It is further admitted that the electors, so named, are not members of the People’s Party, to which Watson belongs, but are members of the Democratic Party ; and if chosen will not vote for Thomas E. Watson for Vice President of the United States. If these facts are true, the placing of Watson’s name upon the ticket will be a palpable deception of the voters of the State and a great injustice to him. Shall the Secretary of State be compelled to participate in the deception and wrong ? and should the solemn mandate of the Court be employed to compel such participation? Mandamus is the highest judicial writ known to the law, and the Court is vested with large discretion in granting or withholding it. It is not always awarded where the Court has power to do so, but in the exercise of this discretionary power the Court is controlled by considerations of justice and equity. It is fundamental, in the law of mandamus, that the writ never will be granted where it will prove unavailing, effect a deception, or accomplish injustice. It is clear that the Court is not required to compel action that will misr lead the voters of the State, or become an instrument in carrying out an injustice. One of the leading ideas in our Australian Ballot Law is the prevention of der ception and fraud in the elections, and to obtain a free and intelligent expression of the voters. This *343purpose will be frustrated and the aim of the law defeated by the proposed writ, if the averments of the answer be true. That the statements of deception and wrong would be difficult to prove if denied, is no longer a matter of concern. Proof is dispensed with by the admissions in the pleadings. Watson has attempted in good faith to withdraw; he bases his withdrawal on the fact that it will result in a deception of the voters ; the Secretary of State has yielded to his request; and since it is admitted that the certification and placing of the name on the ballot will operate to mislead and deceive voters, the Court, in the exercise of a wise judicial discretion, should refuse the writ.